Name: Commission Directive 98/54/EC of 16 July 1998 amending Directives 71/250/EEC, 72/199/EEC, 73/46/EEC and repealing Directive 75/84/EEC (Text with EEA relevance)
 Type: Directive
 Subject Matter: NA;  health;  agricultural policy;  deterioration of the environment;  agricultural activity
 Date Published: 1998-07-24

 Avis juridique important|31998L0054Commission Directive 98/54/EC of 16 July 1998 amending Directives 71/250/EEC, 72/199/EEC, 73/46/EEC and repealing Directive 75/84/EEC (Text with EEA relevance) Official Journal L 208 , 24/07/1998 P. 0049 - 0050COMMISSION DIRECTIVE 98/54/EC of 16 July 1998 amending Directives 71/250/EEC, 72/199/EEC, 73/46/EEC and repealing Directive 75/84/EEC (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/373/EEC of 20 July 1970 on the introduction of Community methods of sampling and analysis for the official control of feedingstuffs (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 2 thereof,Whereas Directive 70/373/EEC stipulates that official controls of feedingstuffs for the purpose of checking compliance with the requirements arising under the laws, regulations and administrative provisions governing their quality and composition must be carried out using Community sampling and analysis methods;Whereas the First Commission Directive 71/250/EEC of 15 June 1971 establishing Community methods of analysis for the official control of feedingstuffs (2) as last amended by Directive 81/680/EEC (3) sets out methods of analysis for, inter alia, the determination of lupin alkaloids; whereas Council Directive 74/63/EEC of 17 December 1973 on the fixing of maximum permitted levels for undesirable substances and products in feedingstuffs (4), as last amended by Commission Directive 97/8/EC (5), does not require that feedingstuffs are officially controlled for the presence of lupin alkaloids; whereas, therefore, a Community method of analysis for the official control of lupin alkaloids is not necessary and it is appropriate to delete this method;Whereas the Third Commission Directive 72/199/EEC of 27 April 1972 establishing Community methods of analysis for the official control of feedingstuffs (6), as last amended by Directive 93/28/EC (7) sets out methods of analysis for, inter alia, the detection and identification of antibiotics of the tetracycline group, the determination of chlortetracycline, oxytetracycline and tetracycline and the determination of oleandomycin; whereas these methods are no longer required for the purposes of Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (8), as last amended by Commission Directive 98/19/EC (9); whereas the methods described are no longer valid in the light of advances in scientific and technical knowledge for use for other purposes; whereas it is therefore appropriate to delete these methods;Whereas the Fourth Commission Directive 73/46/EEC of 5 December 1972 establishing Community methods of analysis for the official control of feedingstuffs (10), as last amended by Directive 92/89/EC (11), sets out methods of analysis for, inter alia, the determination of thiamine (vitamin B1, aneurine) and the determination of ascorbic acid and dehydroascorbic acid (vitamin c); whereas these methods are no longer valid for their intended purpose and have been superseded by advances in scientific and technical knowledge; whereas it is therefore appropriate to delete these methods;Whereas the Sixth Commission Directive 75/84/EEC of 20 December 1974 establishing Community methods of analysis for the official control of feedingstuffs (12), as last amended by Directive 81/680/EEC, sets out methods of analysis for the determination of buquinolate, sulphaquinoxaline and furazolidone; whereas these methods are no longer required for the purposes of Directive 70/524/EEC; whereas there are grounds to assume in the light of advances in scientific and technical knowledge that these methods yield incorrect results; whereas it is preferable to have no method of analysis rather than a method which yields false results; whereas it is therefore appropriate to delete these methods;Whereas in accordance with Council Directive 95/53/EC of 25 October 1995 fixing the principles governing the organisation of official inspections in the field of animal nutrition (13), and in particular Article 18 thereof, Member States, in the absence of Community methods of sampling and analysis, ensure that methods of analysis are used, complying with standards recognised by international bodies or, in the absence of such standards, complying with scientifically recognised rules;Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Feedingstuffs,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 71/250/EEC is amended as follows:1. in Article 1, 'and the determination of alkaloids in lupins` is deleted;2. point 15, 'Determination of lupin alkaloids`, in the Annex to the Directive is deleted.Article 2 Directive 72/199/EEC is amended as follows:1. in Article 2, 'of detecting and identifying antibiotics of the tetracycline group and also` and 'chlortetracycline, oxytetracycline, tetracyclin, oleandomycin,` are deleted;2. points 1, 'Detection and identification of antibiotics of the tetracycline group`, 2, 'Determination of chlortetracycline, oxytetracycline and tetracycline` and 3, 'Determination of oleandomycin` in Annex II to the Directive are deleted.Article 3 Directive 73/46/EEC is amended as follows:1. in Article 2, 'thiamine (aneurine, vitamin B1), ascorbic and dehydroascorbic acids (vitamin C)` is deleted;2. points 2, 'Determination of thiamine (vitamin B1, aneurine)` and 3, 'Determination of ascorbic acid and dehydroascorbic acid (vitamin C)` in Annex II to the Directive are deleted.Article 4 Directive 75/84/EEC is repealed.Article 5 The Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with the provisions of this Directive, not later than nine months after its entry into force. They shall forthwith notify the Commission thereof.When Member States adopt these provisions, the provisions shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.Article 6 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Directive is addressed to the Member States.Done at Brussels, 16 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 170, 3. 8. 1970, p. 2.(2) OJ L 155, 12. 7. 1971, p. 13.(3) OJ L 246, 29. 8. 1981, p. 32.(4) OJ L 38, 11. 2. 1974, p. 31.(5) OJ L 48, 19. 2. 1997, p. 22.(6) OJ L 123, 29. 5. 1972, p. 6.(7) OJ L 179, 22. 7. 1993, p. 8.(8) OJ L 270, 14. 12. 1970, p. 1.(9) OJ L 96, 28. 3. 1998, p. 39.(10) OJ L 83, 30. 3. 1973, p. 21.(11) OJ L 344, 26. 11. 1992, p. 35.(12) OJ L 32, 5. 2. 1975, p. 27.(13) OJ L 265, 8. 11. 1995, p. 17.